DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 10/18/2021 has been entered. Claims 1-27 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome the objection, interpretation under 112(f), and rejections under 112(b) set forth in the previous Office Action.



Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Aso et al. (US Patent Application Publication 2013/0311912), referred to as Aso herein [previously cited].
Otto et al. (US Patent Application Publication 2017/0032256), referred to as Otto herein [previously cited].
Lee et al. (US Patent Application Publication 2017/0185276), referred to as Lee herein [previously cited].
Weskamp et al. (US Patent Number 8,230,075), referred to as Weskamp herein [previously cited].
Kodimer (US Patent Application Publication 2015/0350468), referred to as Kodimer herein [previously cited].



Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 10-12, 14-15, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aso in view of Kodimer.

Regarding claim 1, Aso discloses an information processing apparatus comprising: a processor programmed to act as a control unit that, if a plurality of configurations are present as collaboration candidates and a plurality of combinations of configurations that are required for executing a collaborative function are present (Aso, Fig. 2 with ¶0092-¶0099 – devices connected to the network (candidates). Figs. 2 and 3A with ¶0103-¶0112 – device functions and coordination relationships are stored. ¶0043, ¶0126-¶0127, ¶0130 – devices are matched with coordination table to determine collaborative functions. See also Fig. 5 with ¶0141-¶0149. Fig. 1 with ¶0286-¶0287 – hardware memory storing instructions executed by a CPU),

wherein the notification visually represents an 
However, in the same field of endeavor, Kim discloses a mobile device sending a command to a remote device (Kodimer, Abstract),
including provides a notification of configurations included in the at least one combination, which is a notification target, in accordance with an order of use for a collaborative function (Kodimer, Figs. 6 and 7 with Abstract with ¶0063, ¶0067, ¶0076, ¶0082, ¶0087, ¶0088 – order of target configuration is shown with the most recently used target displayed at the top as default, with other recently used targets displayed below).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the devices of Aso to include a confirmation of authentication based on the teachings of Kodimer. The motivation for doing so would have been to save the user time and effort in finding commonly used selections.

Regarding claim 2, Aso as modified discloses the elements of claim 1 above, and further discloses wherein the control unit changes the at least one combination, which is a notification target, in accordance with a status of a configuration (Aso, ¶0061, ¶0182-¶0186 – device information identifies the device being positioned in a particular area and either draws or refrains from drawing the GUI component based on the location. The location attribute may be dynamically added by the user).

Regarding claim 3, Aso as modified discloses the elements of claim 2 above, and further discloses wherein the control unit changes the at least one combination, which is a notification target, by using as the status, a position of the configuration (Aso, ¶0061-¶0065, ¶0182-¶0186 – device information identifies the device being positioned in a particular area and either draws or refrains from drawing the GUI component based on the location. The location attribute may be dynamically added by the user).

Regarding claim 4, Aso as modified discloses the elements of claim 1 above, and further discloses wherein the control unit changes the at least one combination, which is a notification target, in accordance with a status of a user (Aso, ¶0182-¶0185 – user can select to view only devices of a particular user. See also Fig. 15 with ¶0249. The person attribute may be dynamically added by the user).

Regarding claim 10, Aso as modified discloses the elements of claim 1 above, and further discloses comprising a memory that stores data, wherein, in accordance with an editing status of the data, the control unit changes the at least one combination that is used for executing a collaborative function by using the data (Aso, ¶0061-¶0065, ¶0182-¶0186 – device information identifies the device being positioned in a particular area or belonging to a particular person and either draws or refrains from drawing the GUI component based on the location. The location and person attributes may be dynamically added by the user. Fig. 12 with ¶0055 and ¶0091, ¶0261, ¶0295 – device information is stored).

Regarding claim 11, Aso as modified discloses the elements of claim 1 above, and further discloses wherein, prior to execution of a collaborative function, the control unit provides a notification of a combination of configurations to be used for the collaborative function, as the at least one combination (Aso, Fig. 7A with ¶0170-¶0171 – turn on and turn off functions shown. See also Fig. 3C with ¶0122-¶0123 – multiple functions defined and performed within the powerManagementService routine).

Regarding claim 12, Aso as modified discloses the elements of claim 1 above, and further discloses wherein, while a collaborative function is being executed by using a combination of configurations, the control unit further controls providing a notification of a combination of configurations that are required for executing another collaborative function (Aso, Fig. 11. with ¶0214-¶0221 – multiple functions for different combinations of configurations. Fig. 4 with ¶0087 – execution occurs as the touch operation is received. See also Fig. 7B with ¶0167-¶0171 – toggle between two execution states. For example, while power is on, the user selects power off. Or while power is off, the user selects power on).

Regarding claim 14, Aso as modified discloses the elements of claim 1 above, and further discloses wherein, if a configuration is specified by a user, the control unit further controls providing a notification of a first list of functions of the configuration specified by the user and controls providing a notification of the at least one combination in units of functions included in the first list (Aso, Fig. 7A-7B with ¶0167-¶0171 – list of functions (turn power on, turn power off) provided to the user. Configuration is specified by the user).

Regarding claim 15, Aso as modified discloses the elements of claim 14 above, and further discloses wherein the control unit further controls providing a notification of one or more configurations that are usable for executing the collaborative function in collaboration with a function included in the first list (Aso, Fig. 7A-7B with ¶0167-¶0171 – list of functions (turn power on, turn power off) provided to the user for selection to execute. Configuration is specified by the user. Fig. 11 with ¶0214-¶0221 – multiple functions for different combinations of configurations. Fig. 4 with ¶0087 – execution occurs as the touch operation is received).

Regarding claim 24, Aso as modified discloses the elements of claim 1 above, and further discloses wherein the control unit changes a way of providing a notification of a combination depending on a priority level of the combination, which is a notification target (Aso, Fig. 11 with ¶0214-¶0221 – more frequent operations result in display according to frequency. Less frequent operations are displayed differently).

Regarding claim 25, Aso as modified discloses the elements of claim 1 above, and further discloses wherein the configurations are one or more devices or one or more pieces of software, and wherein the control unit provides a notification of a combination including a device that is usable for executing software specified by a user, as the at least one combination (Aso, Figs. 4 and 7A with ¶0133-¶0135, ¶0156, ¶0170-¶0171 – turn on and turn off functions shown. User specifies the execution of software by selecting the service button. Figs. 3A-3C with ¶0116-¶0123 –functions defined and performed within the powerManagementService and photoService routines).

Regarding claim 26, Aso as modified discloses the elements of claim 1 above, and further discloses wherein the control unit provides a notification of configurations included in the at least one 

Regarding claim 27, Aso discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: controlling, if a plurality of configurations are present as collaboration candidates and a plurality of combinations of configurations that are required for executing a collaborative function are present (Aso, Fig. 2 with ¶0092-¶0099 – devices connected to the network (candidates). Figs. 2 and 3A with ¶0103-¶0112 – device functions and coordination relationships are stored. ¶0043, ¶0126, ¶0130 – devices are matched with coordination table to determine collaborative functions. See also Fig. 5 with ¶0141-¶0149. Fig. 1 with ¶0286-¶0287 – hardware memory storing instructions executed by a CPU), 
providing a notification of at least one combination among the plurality of combinations (Aso, Fig. 4 with ¶0127-¶0134 – coordination GUI component is shown for the coordinating devices. See also at least Fig. 5 with ¶0141-¶0149, 8B with ¶0175, Fig. 11),
wherein the notification visually represents an 
However, in the same field of endeavor, Kim discloses a mobile device communicating sending a command to a remote device (Kodimer, Abstract),

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the devices of Aso to include a confirmation of authentication based on the teachings of Kodimer. The motivation for doing so would have been to save the user time and effort in finding commonly used selections.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aso in view of Kodimer in further view of Otto.

Regarding claim 5, Aso as modified discloses the elements of claim 4 above. However, Aso as modified appears not to expressly disclose wherein the control unit changes the at least one combination, which is a notification target, by using as the status, a time slot during which the user performs an operation.
However, in the same field of endeavor, Otto discloses suggesting a coordinated function based on device connections (Otto, Abstract with ¶0021, ¶0024, Fig. 2 with ¶0043-¶0044 – playlist functions are suggested based in part on device connections)
wherein the control unit changes the at least one combination, which is a notification target, by using as the status, a time slot during which the user performs an operation (Otto, Table 1 with ¶0022-¶0024 – recommended functions of playing different playlists changes based on device connections (such as headphones, speakers, or network connection) and user’s schedule).


Regarding claim 6, Aso as modified discloses the elements of claim 4 above. However, Aso as modified appears not to expressly disclose wherein the control unit changes the at least one combination, which is a notification target, by using as the status, a schedule of the user.
However, in the same field of endeavor, Otto discloses suggesting a coordinated function based on device connections (Otto, Abstract with ¶0021, ¶0024, Fig. 2 with ¶0043-¶0044 – playlist functions are suggested based in part on device connections)
wherein the control unit changes the at least one combination, which is a notification target, by using as the status, a schedule of the user (Otto, Table 1 with ¶0022-¶0024 – recommended functions of playing different playlists changes based on device connections (such as headphones, speakers, or network connection) and user’s schedule).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coordinated function of Aso to include recommendation based on user schedule based on the teachings of Otto. The motivation for doing so would have been to better predict the likely desired use for the user, thereby more effectively preventing the user from having to perform manual setup (Otto, ¶0021).

Regarding claim 7, Aso as modified discloses the elements of claim 4 above. However, Aso as modified appears not to expressly disclose wherein the control unit changes the at least one combination, which is a notification target, by using as the status, a position of the user.
However, in the same field of endeavor, Otto discloses suggesting a coordinated function based on device connections (Otto, Abstract with ¶0021, ¶0024, Fig. 2 with ¶0043-¶0044 – playlist functions are suggested based in part on device connections)
wherein the control unit changes the at least one combination, which is a notification target, by using as the status, a position of the user (Otto, Table 1 with ¶0022-¶0024 – recommended functions of playing different playlists changes based on device connections (such as headphones, speakers, or network connection) and user’s location).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coordinated function of Aso as modified to include recommendation based on user location based on the teachings of Otto. The motivation for doing so would have been to better predict the likely desired use for the user, thereby more effectively preventing the user from having to perform manual setup (Otto, ¶0021).

Regarding claim 8, Aso as modified discloses the elements of claim 4 above. However, Aso as modified appears not to expressly disclose wherein the control unit changes the at least one combination, which is a notification target, by using as the status, a working status of the user.
However, in the same field of endeavor, Otto discloses suggesting a coordinated function based on device connections (Otto, Abstract with ¶0021, ¶0024, Fig. 2 with ¶0043-¶0044 – playlist functions are suggested based in part on device connections)
wherein the control unit changes the at least one combination, which is a notification target, by using as the status, a working status of the user (Otto, Table 1 with ¶0022-¶0024 – recommended 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coordinated function of Aso as modified to include recommendation based on work status based on the teachings of Otto. The motivation for doing so would have been to better predict the likely desired use for the user, thereby more effectively preventing the user from having to perform manual setup (Otto, ¶0021).

Regarding claim 9, Aso as modified discloses the elements of claim 1 above, and further discloses wherein the control unit changes the at least one combination, which is a notification target, in accordance with a positional relationship between a configuration and 
However, Aso as modified appears not to expressly disclose a position of a user. However, in the same field of endeavor, Otto discloses suggesting a coordinated function based on device connections (Otto, Abstract with ¶0021, ¶0024, Fig. 2 with ¶0043-¶0044 – playlist functions are suggested based in part on device connections)
wherein the control unit changes the at least one combination, which is a notification target, in accordance with a positional relationship between a configuration and a user (Otto, Table 1 with ¶0022-¶0024 – recommended functions of playing different playlists changes based on device connections (such as headphones, speakers, or network connection) and user’s location).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coordinated function of Aso as modified to .

Claim 13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aso in view of Kodimer in further view of Lee.

Regarding claim 13, Aso as modified discloses the elements of claim 1 above. However Aso as modified appears not to expressly disclose wherein, if a configuration included in the at least one combination, which is a notification target, is specified by a user, the control unit further hides from display, a guide to the configuration specified by the user.
However, in the same field of endeavor Lee discloses controlling devices based on common attributes (Lee, Abstract with ¶0096),
including if a configuration included in the at least one combination, which is a notification target, is specified by a user, the control unit further hides from display, a guide to the configuration specified by the user (Lee, Figs. 10A-C with ¶0210-¶0216 – pop-up window is presented for confirmation of the selected function. In response to user selection of the configuration, the guide is removed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coordinated functions of Aso as modified to include a confirmation pop-up guide which is removed upon selection based on the teachings of Lee. The motivation for doing so would have been to allow the user to control multiple coordinated functions across devices more conveniently (Lee, ¶0006).

Regarding claim 16, Aso as modified discloses the elements of claim 15 above, and further discloses wherein the control unit further controls providing a notification of a second list of functions of another configuration that is usable for executing a collaborative function in collaboration with the configuration specified by the user, and controls providing a notification of a function that is included in the second list and that is usable for executing a collaborative 
However, Aso as modified appers not to expressly disclose in collaboration with the function included in the first list. However, in the same field of endeavor Lee discloses controlling devices based on common attributes (Lee, Abstract with ¶0096),
including executing a collaborative function in collaboration with the function included in the first list (Lee, Fig. 3 with ¶0099-¶0108 – control video playback function for a display. See also Fig. 38 with – TV controls. Figs. 10A-10B with ¶0211-¶0216 - control brightness of light fixture in coordination with video playback. See also Fig. 24 with ¶0343-¶0349 – list of inter-object functions which can be used in conjunction are presented).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the coordinated function lists of Aso as modified to include execution of multiple functions in collaboration based on the teachings of Lee. The motivation for doing so would have been to allow the user to control multiple coordinated functions across devices more conveniently (Lee, ¶0006).

Regarding claim 17, Aso as modified discloses the limitations of claim 16 above, and further discloses wherein the control unit controls display of images associated with the functions included in .


Claims 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aso in view of Kodimer in further view of Weskamp.

Regarding claim 18, Aso as modified discloses the elements of claim 1 above. However, Aso as modified appears not to expressly disclose wherein the control unit further controls providing a notification of authentication confirmation for using a configuration included in the at least one combination, which is a notification target.
However, in the same field of endeavor, Weskamp discloses accessing and controlling remote objects (Weskamp, Abstract with 8:21-36)
including wherein the control unit further controls providing a notification of authentication confirmation for using a configuration included in the at least one combination, which is a notification target (Weskamp, 9:27-51 – authorization information is used to authenticate whether the user has the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the devices of Aso as modified to include a confirmation of authentication based on the teachings of Weskamp. The motivation for doing so would have been to more efficiently convey the functional capabilities of the devices available to the user (Weskamp, 1:18-34).

Regarding claim 19, Aso as modified discloses the elements of claim 18 above, and further discloses wherein the control unit controls providing a notification of authentication confirmation for each configuration (Weskamp, 9:27-51 – authorization information is used to authenticate whether the user has the authority to interact with the device. Fig. 2 with 5:49-6:67 – authorization level for each device is indicated in the GUI).

Regarding claim 20, Aso as modified discloses the elements of claim 18 above, and further discloses if the configuration included in the at least one combination, which is a notification target, is specified by a user, the control unit controls providing at least a notification of authentication confirmation for using the configuration specified by the user (Aso, Fig. 7A-7B with ¶0167-¶0171 – list of functions (turn power on, turn power off) provided to the user. Configuration is specified by the user. Weskamp, 9:27-51 – authorization information is used to authenticate whether the user has the authority to interact with the device. Fig. 2 with 5:49-6:67 – authorization level for each device is indicated in the GUI).

Regarding claim 21, Aso as modified discloses the elements of claim 18 above, and further discloses wherein the control unit further controls providing a notification of authentication confirmation for using a configuration other than a configuration that is included in the at least one combination, which is a notification target, and that is specified by the user (Aso, Fig. 7A-7B with ¶0167-¶0171 – list of functions (turn power on, turn power off) provided to the user. Configuration is specified by the user. Fig. 11. with ¶0214-¶0221 – multiple functions for different combinations of configurations.  Weskamp, 9:27-51 – authorization information is used to authenticate whether the user has the authority to interact with the device. Fig. 2 with 5:49-6:67 – authorization level for each device is indicated in the GUI).

Regarding claim 22, Aso as modified discloses the elements of claim 1 above. However, Aso as modified appears not to expressly disclose wherein the control unit further controls providing a notification of a configuration that is included in the at least one combination, which is a notification target, and that has been authenticated.
However, in the same field of endeavor, Weskamp discloses accessing and controlling remote objects (Weskamp, Abstract with 8:21-36)
wherein the control unit further controls providing a notification of a configuration that is included in the at least one combination, which is a notification target, and that has been authenticated (Weskamp, 9:27-51 – authorization information is used to authenticate whether the user has the authority to interact with the device. Fig. 2 with 5:49-6:67 – authorization level for each device is indicated in the GUI).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the devices of Aso as modified to include a confirmation of authentication based on the teachings of Weskamp. The motivation for doing so would 

Regarding claim 23, Aso as modified discloses the elements of claim 1 above. However, Aso as modified appears not to expressly disclose wherein the control unit further controls providing a notification of a configuration that is included in the at least one combination, which is a notification target, and that is required to be authenticated.
However, in the same field of endeavor, Weskamp discloses accessing and controlling remote objects (Weskamp, Abstract with 8:21-36)
wherein the control unit further controls providing a notification of a configuration that is included in the at least one combination, which is a notification target, and that is required to be authenticated (Weskamp, 9:27-51 – authorization information is used to authenticate whether the user has the authority to interact with the device. Fig. 2 with 5:49-6:67 – authorization level for each device is indicated in the GUI. In some cases, limited or no access is indicated).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the devices of Aso as modified to include a confirmation of authentication based on the teachings of Weskamp. The motivation for doing so would have been to more efficiently convey the functional capabilities of the devices available to the user (Weskamp, 1:18-34).





Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.

Further, in rejecting claim 26, the Patent Office appears to have admitted that Aso does not disclose indicating the order of use and instead relied on Kodimer. However, the list of devices shown in Fig. 7 of Kodimer (which is cited by the Patent Office as corresponding to the claimed order of use) is merely a list of alternative options for processing the document operation. The devices are simply listed in the order of their respective use time with the most-recently-used device being on top of the list. That is, in Kodimer, only a single device in the list is selected by the user to perform the document operation. The list of devices in Kodimer does not represent how such devices in the list are used as a group in what order in executing the one collaborative function. .

The Examiner cannot concur with the Applicant. Kodimer discloses an ordered listing of possible remote devices for sending a command for execution of the selected function (Kodimer, at least Abstract and Fig. 7 with ¶0076), and as such, would have been obvious to combine with the listing of possible remote devices for sending a command for execution of the selected function of Aso (at least Figs. 2 and 3A with ¶0103-¶0112 and Fig. 11 with ¶0214-¶0221).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The remainder of Applicant’s arguments, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175